Citation Nr: 0944872	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-33 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Service connection for degenerative disc disease and 
degenerative joint disease of the lumbosacral spine.    

2.	Service connection for gout of the feet.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 




INTRODUCTION

The Veteran had active service from May 6, 1974 to June 11, 
1974.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in December 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.   

The issue of service connection for a bilateral foot disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The record does not show by clear and unmistakable evidence 
that the Veteran's pre-service back disorder was not 
aggravated by service.  


CONCLUSION OF LAW

The Veteran's back disorder was aggravated by active service.  
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
Veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.  

II.  The Merits of the Claim to Service Connection

The Veteran contends that service connection should be 
awarded for a lower back disorder.  He maintains that he 
injured his back during service as a result of someone 
jumping on his back while he was crawling.  He maintains that 
this in-service injury relates to a current back disorder.  

The medical evidence of record supports the Veteran's claim 
that he has a current lower back disorder, and had one during 
service.  See 38 C.F.R. § 3.303; Pond v. West, 12 Vet. App. 
341, 346 (1999) (in general, to establish service connection 
for a disability, a claimant must submit medical evidence of 
a current disability, medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and medical evidence of 
a nexus between the current disability and the in-service 
disease or injury).  October 2004 and January 2008 VA 
compensation examination reports of record reflect diagnoses 
of spondylosis of the lumbar spine, and of degenerative disc 
disease and degenerative joint disease of the lumbar spine.  
An October 2004 VA x-ray report indicated "multiple metallic 
foreign bodies" in the back area.  And the Veteran's service 
treatment records show complaints and treatment for back pain 
in May 1974, and show that the Veteran was eventually 
discharged from service in June 1974 due to pain and 
limitation associated with spondylolysis/spondylolisthesis in 
the lower lumbar spine and upper sacral spine.  

The Board addresses below whether the record supports the 
Veteran's claim that these disorders are related.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disorder.  See 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

Every Veteran who served in the active military, naval, or 
air service after December 31, 1946 is taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).  See Cotant v. 
Principi, 17 Vet. App. 117, 131 (2003) (holding that the 
clear and unmistakable evidence standard is "onerous" and 
requires an "undebatable" result).  

Importantly, only those conditions recorded in examination 
reports can be considered as "noted," 38 C.F.R. § 3.304(b).  
A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1).

In this matter, the record contains a March 1974 enlistment 
report of medical examination which found the Veteran's spine 
to be normal, and which did not mention a back disorder.  As 
such, the Veteran must be presumed to have entered active 
service with a sound spine and lower back.  See 38 C.F.R. § 
3.304(b)(1).  
    
To rebut the presumption of sound condition for disorders not 
noted at entrance into service, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 
Fed. Reg. 23027 (May 4, 2005).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service - the second step necessary to rebut 
the presumption of soundness - a lack of aggravation may be 
shown by clear and unmistakable evidence that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).  

The record in this matter shows by clear and unmistakable 
evidence that, despite the findings of a normal back in the 
March 1974 enlistment exam, the Veteran had a pre-service 
back disorder.  Private medical records dated in August 1971 
show that the Veteran was injured on his back, flanks, and 
sides as a result of a buckshot gunshot wound.  On the March 
1974 enlistment report of medical history, it was noted, 
"GSW of back, right side."  And a June 1974 medical board 
report, which recommended the Veteran's discharge from 
service for a back disorder, found that the Veteran had a 
pre-service lower back disorder.    

Nevertheless, the evidence does not show by clear and 
unmistakable evidence that the Veteran's pre-service back 
disorder was not aggravated by service.  38 U.S.C.A. §§ 1111, 
1153.  Rather, the evidence indicates an in-service 
aggravation of a pre-service disorder.  The Veteran was 
deemed qualified for induction in March 1974, over 2 years 
after he incurred gunshot wounds to his back.  But several 
weeks into service, he was found unfit for service as a 
result of neurological symptoms - not indicated in any 
medical evidence of record dated prior to service entry - 
associated with a back disorder.  Hence, the record indicates 
that the Veteran experienced a worsening of whatever pre-
service back disorder he had, and that he was discharged as a 
result.        

In finding that the record lacks clear and unmistakable 
evidence of no aggravation here, the Board has considered the 
June 1974 medical board report which concluded that there was 
no in-service aggravation of the Veteran's pre-service back 
disorder.  And the Board has considered the findings of the 
January 2008 VA examiner.  This examiner found that the 
Veteran likely did not incur or aggravate a back disorder 
during service.  She expressly doubted that the Veteran still 
had the spondylolysis/spondylolisthesis he was diagnosed with 
during service.  She stated, therefore, that the current 
degenerative changes could not be a result of the 
spondylolysis/spondylolisthesis the Veteran was diagnosed 
with in 1974.  And she attributed the Veteran's lower spine 
degenerative changes to his post-military civilian employment 
in the construction industry.  

While the conclusions found in the June 1974 medical board 
report and January 2008 VA examination report do not favor 
the Veteran's claim, these conclusions do not comprise clear 
and unmistakable evidence either.  The June 1974 medical 
board report does not provide elaboration on its conclusion 
that no aggravation occurred during service - the report 
merely contains a check in the "no" box listed under 
"aggravated by active duty."  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) (holding that "a bare conclusion, even 
one written by a medical professional, without a factual 
predicate in the record does not constitute clear and 
unmistakable evidence sufficient to rebut the presumption of 
soundness.")  And the January 2008 VA examiner found it 
unlikely that the Veteran aggravated his lower back disorder 
during service - she did not state that clear and 
unmistakable evidence indicated no in-service aggravation.  
See 38 C.F.R. §§ 3.303, 3.306.    

Given the burdensome standard set forth under 38 U.S.C.A. 
§ 1111, the Board cannot conclude that the evidence clearly 
and unmistakably shows that the Veteran's pre-service back 
disorder was not aggravated by service.  38 U.S.C.A. §§ 1111, 
1153; 38 C.F.R. § 3.306(b).  

Service connection is therefore warranted for a lower back 
disorder.    


ORDER

Service connection for degenerative disc disease and 
degenerative joint disease of the lumbosacral spine is 
granted.      


REMAND

In the October 2009 Appellant's Brief of record, the 
Veteran's representative contends that the Veteran's 
bilateral foot disorder is secondary to his lower spine 
disorder, which is now service connected.  No medical 
evidence of record addresses this issue of secondary service 
connection, however.  See 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of any 
current foot disorder.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  The 
Veteran's complaints should be recorded 
in full.  

2.  The examiner should then 
provide an opinion as to whether 
it is at least as likely as not 
(probability of 50 percent or 
greater) that any current foot 
disorder relates to the Veteran's 
service-connected lower spine 
disorder.  Any conclusion reached 
should be supported by a 
rationale.  

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


